Citation Nr: 0930414	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967, and from November 1967 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision, in 
which the RO in Milwaukee, Wisconsin denied a TDIU.  The 
Veteran filed a notice of disagreement (NOD) later in October 
2002, and the RO issued a statement of the case (SOC) in 
September 2003.  The Veteran filed a substantive appeal (via 
a VA Form 9 Appeal to the Board of Veterans' Appeals) in 
September 2003.

During the course of the appeal, the Veteran requested 
transfers of his claims file to different ROs, with the most 
recent transfer being to the RO in Boise, Idaho; hence, that 
RO now has jurisdiction over the claim on appeal.

In May 2005, the Board remanded the matter on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
D.C.) for additional action.  After accomplishing the 
requested development, the AMC continued the denial of the 
TDIU (as reflected in an August 2007 supplemental SOC 
(SSOC)).

In February 2008, the Board again remanded this claim to the 
RO, via the AMC, for additional action.  After accomplishing 
the requested development, the AMC continued the denial of 
the TDIU (as reflected in a March 2009 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.

As a final preliminary matter, the Board notes that documents 
received from the office of the Veteran's congressman in 
August 2009 reflect that the Veteran appears to be raising 
the matter of his entitlement to payment of retroactive 
compensation benefits (apparently, based on a pending claim 
for an effective date earlier than March 16, 2001 for the 
award of service connection for diabetes mellitus, type 2).  
As no such matter is now before the Board, it is referred to 
the RO for appropriate action. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran has been awarded service connection for 
posttraumatic stress disorder (PTSD) (rated as 30 percent 
disabling), diabetes (rated as 20 percent disabling), renal 
insufficiency (rated as 30 percent disabling), peripheral 
vascular disease of the right lower extremity (rated as 20 
percent disabling), peripheral vascular disease of the left 
lower extremity (rated as 20 percent disabling), peripheral 
neuropathy of the right foot (rated as 0 percent disabling, 
or noncompensable), peripheral neuropathy of the left foot 
(rated as 10 percent disabling), and residuals of fracture of 
the right wrist and nasal bone (each rated as 0 percent 
disabling (noncompensable)).

3.  While the Veteran's service-connected disabilities meet 
the percentage requirements for award of a TDIU, these 
disabilities are not shown to prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 
30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

In rating cases (to include a claim for a TDIU), a claimant 
must be provided with information pertaining to assignment of 
disability ratings, as well as information regarding the 
effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a June 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a TDIU, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  Post rating, a December 2005 letter provided 
additional notice regarding the information and evidence 
needed to substantiate the claim.  Moreover, a March 2008 
letter provided the Veteran with general information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the aforementioned notice, and opportunity 
for the Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the March 2008 notice letter satisfies the notice 
requirements of Vazquez-Flores.  That letter notified the 
Veteran of the specific criteria necessary for a TDIU, and 
specifically notified him of the criteria necessary for 
extras-scheduler referral of his claim.  It also informed him 
that he should submit evidence showing the impact of his 
service connected disabilities on his employment and daily 
life, and provided examples of the types of medical and lay 
evidence that he could submit (or ask VA to obtain) relevant 
to establishing entitlement to a TDIU.  

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim.  In this regard, the Board notes that written argument 
from the Veteran's representative, received in July 2009, 
contains the pertinent criteria and law regarding entitlement 
to a TDIU, and restates the Veteran's contentions regarding 
such entitlement.  Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vasquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
representative's statements, the Board finds that, the record 
also indicates that the Veteran has demonstrated (through his 
representative) that he has actual knowledge of the 
information and evidence needed to establish entitlement to a 
TDIU.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, as well as reports of VA 
examinations, and records pertaining to a disability 
determination from the Social Security Administration (SSA).  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf.  The record does not 
reflect that further RO action on the claim on appeal, prior 
to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  38 C.F.R. § 4.16(a).  

In this case, the Veteran meets the objective minimum 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
award of a TDIU, as service connection is in effect for 
diabetes ( rated as 20 percent disabling), renal 
insufficiency (rated as 30 percent disabling), peripheral 
vascular disease of the right lower extremity (rated as 20 
percent disabling), peripheral vascular disease of the left 
lower extremity (rated as 20 percent disabling), peripheral 
neuropathy of the right foot, (rated as 10 percent 
disabling), peripheral neuropathy of the left foot (rated as 
10 percent disabling) and residuals of fractures of the right 
wrist and nasal bone (each rated as noncompensable).  The 
combined rating is 80 percent.  Although no single disability 
is rated at 40 percent or more, as the Veteran's renal 
insufficiency, lower extremity peripheral neuropathy, and 
peripheral vascular disease are associated with his diabetes 
mellitus, they are considered to be of common etiology.  
Therefore, the combined rating of these related disabilities 
would be 70 percent.  Thus, the Veteran has two or more 
service-connected disabilities with a combined rating of 70 
percent or more; and, by operation of 38 C.F.R. § 4.16(a), he 
has at least one disability that is ratable at 40 percent or 
more.  Hence, the percentage requirements for award of 
schedular TDIU are met.

However, award of a TDIU also requires evidence that the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 4.16(a) and (b).  

The central inquiry is "whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the evidence pertinent to the June 2002 claim appears 
to establish that the Veteran is unemployable.  However, the 
record also suggests that numerous nonservice-connected 
disabilities substantially contribute to his unemployability.  
Accordingly, the primary purpose of the prior remand was to 
have the RO arrange for the Veteran to undergo VA 
examinations to obtain medical opinion addressing the impact 
of the Veteran's service connected disabilities on his 
employability.  Such examinations were accomplished in July 
2008.

The July 2008 general medical examiner provided the opinion 
that it is less likely than not that diabetes, renal 
insufficiency, peripheral neuropathy, and peripheral vascular 
disease would render him unable to retain substantial 
employment.  The examiner cautioned that, due to the 
Veteran's overall general medical condition, most notably his 
neuropathy, heavy manual labor would be restricted, and the 
Veteran would have to obtain sedentary work with some 
accommodations for his symptoms of pain with prolonged 
sitting or standing.  However, he noted that, while the 
Veteran's diabetes is poorly controlled, it has not resulted 
in daily symptoms or problems.  Regarding renal 
insufficiency, the examiner noted that the Veteran is 
currently not on any dialysis and his last creatinine was 
stable at 1.4.  In regard to his peripheral vascular disease, 
the examiner noted that the Veteran has no current symptoms 
and has good pulses.  

The VA mental disorders examiner provided an opinion that, 
while the Veteran's combined mental and medical conditions 
render him unable to obtain or retain substantially gainful 
employment, the Veteran's major mental disability is due to 
schizophrenia, and PTSD does not significantly affect him.  
The same physician provided a similar opinion in November 
2006.  The Bard points out, however, that schizophrenia is 
not among the Veteran's service-connected disabilities.  
Indeed, service connection for schizophrenia was denied in a 
May 1984 rating decision.  Moreover, no claim for service 
connection for schizophrenia is on appeal, and the Board has 
no jurisdiction to address such a claim.   

An opinion regarding employability was also provided in 
conjunction with an August 2002 VA diabetes mellitus 
examination.  The examiner opined that there would be no work 
restrictions based solely on renal insufficiency, and that, 
regarding his peripheral vascular disease and neuropathy, the 
Veteran should be able to have sedentary employment if he can 
change positions or elevate his legs as needed, and does not 
have to work barefooted or bare legged, and is not in a 
situation where he could cause harm to himself or others in 
the event of faintness from a hypoglycemic episode.  The 
examiner found that light physical labor is not precluded, 
especially if the upper body and extremities are involved.  
However, heavy physical labor would be restricted because 
blood sugar control with insulin needs to be tightly 
regulated when physical exertion is required.  The examiner 
who conducted a PTSD examination at that time assigned a 
Global Assessment of Functioning (GAF) score of 60 to 65, 
which is indicative of mild to moderate symptoms.  See Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV), p. 32.  
The examiner assessed mild PTSD.  While the reports of other 
psychiatric evaluations conducted during the pendency of this 
claim reveal lower GAF scores, those reports also include 
diagnoses of nonservice-connected psychiatric disability.  
The August 2002 examiner provided a GAF score based 
exclusively on PTSD; hence, that assigned GAF is accorded the 
most probative weight on the question of the extent of 
functional impairment due solely to PTSD.

Collectively, then, the competent medical evidence simply 
does not support a finding that the Veteran's service-
connected disabilities, either individually or in concert, 
render him unable to obtain or retain substantially gainful 
employment.

The Board notes that  record reflects that the Veteran is in 
receipt of disability benefits from SSA, this is the result 
of numerous disabilities, some of which are not service-
connected.  Where, as here, an appellant has not met the 
criteria set forth in laws and regulations governing VA 
claim, he cannot rely on an unrelated determination made by 
another agency under a different statute.  Because service 
connection is a prerequisite for disability ratings under 
Title 38 but not for disability benefits under the Social 
Security Act, the disability "claim" in the two 
administrative proceedings is entirely different.  Although 
SSA determinations regarding unemployability and disability 
may be relevant in VA disability determinations, they are not 
binding on VA.  

The Board also points out that, to whatever extent the 
Veteran (and his representative, on his behalf) are 
attempting to establish that the Veteran is unemployable 
solely on the basis of service-connected disability through 
assertions, alone, as laypersons not shown to have the 
appropriate training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on such a 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard are not considered more persuasive  than the 
pertinent medical evidence in this appeal, which, as 
indicated above, simply does not support the claim.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


